TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00536-CR


                            Stevie Dwayne Williams, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee



                FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
      NO. CR-18-1091-D, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING


                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due March 19, 2022. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

July 5, 2022. In granting the most recent motion, in which Appellant requested an extension to

July 5, 2022, this Court advised counsel that no further extensions would be granted. To date,

the brief has not been tendered for filing and is overdue. On July 1, 2022, this Court sent a

notice to appellant informing him that his brief was overdue and that a failure to file a brief by

July 5, 2022, would result in the referral of this case to the trial court for a hearing under Rule

38.8(b) of the Texas Rules of Appellate Procedure.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make
appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than September 19, 2022. See id. R. 38.8(b)(3).

              It is so ordered August 18, 2022.



Before Chief Justice Byrne, Justices Triana and Smith

Abated and Remanded

Filed: August 18, 2022

Do Not Publish




                                                  2